Case 3:16-cv-01345-AWT Document 131-1 Filed 11/08/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

JOSEPH VELLALI, ET AL,

Plaintiffs, Civil Action No.
Vv. 3:16-cv-01345 (AWT)

YALE UNIVERSITY AND MICHAKL A.
PEEL,

Defendants.

 

November 8, 2018

AFFIDAVIT OF JOEL ROHLF

STATE OF MISSOURI _ )
) ss:

COUNTY OF ST. LOUIS )

I, Joel Rohlf, Esq., under penalty of perjury, state as follows:

1. lam a an associate with the law firm of Schlichter, Bogard & Denton, LLP
with an office located at 100 South Fourth Street, Ste. 1200, St. Louis, MO 63102.
Telephone No.: (814) 621-6115. Fax No.: (314) 621-5934. E-mail:
jrohlf@uselaws.com.

2. Iam a member in good standing of the bars of the States of Missouri (67540),
Illinois (6322951), Eastern District of Missouri (67540MO) and the District of
Columbia (984469) bar.

3. I have no pending disciplinary complaints as to which a finding has been

made that such complaint should proceed to hearing.
Case 3:16-cv-01345-AWT Document 131-1 Filed 11/08/18 Page 2 of 2

4, I have not been denied admission to, been disciplined by, resigned from,
surrendered my license to practice before, or withdrawn an application for
admission to practice before this Court or any other court, while facing a
disciplinary complaint.

5. I have fully reviewed and am familiar with the Federal Rules of Civil
Procedure, the Local Rules of The United States District Court for the District of
Connecticut, and the Connecticut Rules of Professional Conduct.

6. I have been representing the Plaintiffs with regard to this action and am
familiar with the legal and factual issues relevant to this case.

6. I hereby designate Stuart M. Katz, Esq., of Cohen and Wolf, P.C., 1115 Broad
Street, Bridgeport, Connecticut 06604, and/or other attorneys of Cohen and Wolf,
P.C. who have appeared or who may appear herein, as my agent for service of
process and the District of Connecticut as the forum for the resolution of any

dispute arising out of my admission.

 

 

ee
ros
Joel Fo
ee
Subscribed and sworn to be before me this 8 day of November, 2018.

‘i f jer “y f 1 /
(acd “Cog. ol L
Notary Public

 

BARBARA A. RODERICK
Notary Public - Notary Seal
State of Missouri
Commissioned for St. Louis Gounty
My Commission Bares December 15, 2018
Commission Number: 14425986

 

 

 
